Citation Nr: 1016159	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed rheumatoid 
arthritis.  

3.  Entitlement to service connection for claimed asthma to 
include as due to rheumatoid arthritis.    




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1964 to June 
1979 and from May 1984 to February 1990.   

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating 
decision. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran asserts in this case that his rheumatoid 
arthritis was diagnosed within one year of his separation 
from active service.  The record shows that the Veteran 
separated from service on February 28, 1990.  

The August 1989 separation examination and report of medical 
history indicates that the Veteran reported not knowing if he 
had arthritis, rheumatism or bursitis.  

A February 25, 1991 treatment record from the Charleston 
Naval Hospital indicates that the Veteran had a positive 
rheumatoid factor.  

A March 1991 private medical record notes that the Veteran 
was a new patient and had a diagnosis of rheumatoid 
arthritis.  The record indicates that the Veteran reported 
having swelling in the fingers and wrists for two to three 
months and pain in the elbows and neck.  

An examination is warranted since the evidence shows that 
rheumatoid arthritis may have manifested within one year of 
service separation pursuant to 38 C.F.R. §§ 3.307, 3.309 
(2009).  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran has not been afforded a VA examination in this 
matter.  

In an April 2005 statement, the Veteran stated that 
rheumatoid arthritis was diagnosed on February 25, 1991 at 
the Charleston Naval Hospital, which is within the one year 
presumptive period pursuant to 38 C.F.R. § 3.307 and § 3.309 
(2009).  

Of record are copies of the rheumatoid factor test dated  in 
February 1991.  The Board finds that records dated from 
February 1990 to February 1991 should be obtained and 
associated with the record since these records may contain 
evidence of rheumatoid arthritis.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).  

Moreover, the claim of service connection for asthma is on a 
secondary and may only be considered after a final 
determination is made as to service connection for rheumatoid 
arthritis.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to obtain all records of the Veteran's 
treatment from the Charleston Naval 
Hospital including records of treatment 
or diagnosis of rheumatoid arthritis 
dated from February 1990 to February 
1991.  These records should be 
incorporated into the claims file.  If no 
records are available, documentation 
stating such should be incorporated into 
the claims file.  The Veteran should be 
informed that he may submit this medical 
evidence to support his claim.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
likely etiology and date of onset of the 
claimed rheumatoid arthritis.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the Veteran's disability manifested by 
rheumatoid arthritis was clinically 
present in service or within one year 
from service separation (February 1990 to 
February 1991) or otherwise is causally 
related to another event of incident of 
his service.  The examiner should discuss 
the significance of the positive 
rheumatoid factor test results in 
February 1991 and opine whether this is 
evidence supports a diagnosis of 
rheumatoid arthritis.  The examiner 
should provide a rationale for the 
opinions.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claims on appeal in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


